Approved: Cy (

SAMUEL LS RAYMOND

Assistant United States Attorney

Before: THE HONORABLE PAUL E. DAVISON
United States Magistrate Judge
Southern District of New York

UNITED STATES OF AMERICA : SEALED COMPLAINT

- Vv. - : Violation of
21 U.S.c. § 8A4l
ANTHONY DELVECCHIO,

: COUNTY OF OFFENSE:
Defendant. : WESTCHESTER

~ og LAM TID

SOUTHERN DISTRICT OF NEW YORK, SS.:

KAREN ALTIERI, being duly sworn, deposes and says that
she is a Special Agent with the Federal Bureau of Investigation
(*FBI”}, and charges as follows:

COUNT ONE
(Narcotics Sales)

1. From at least in or about June 2015 to in or
about April 2016, in the Southern District of New York and
elsewhere, ANTHONY DELVECCHIO, the defendant, intentionally and
knowingly distributed and possessed with intent to distribute a
controlled substance.

2. The controlled substance that ANTHONY DELVECCHIO,
the defendant, distributed and possessed with intent to
distribute contained a detectable amount of cocaine.

(Title 21, United States Code, Sections 812, 841{(a)(1), and
841 (b) (1) (C).)

The bases for my knowledge and the foregoing charge
are, in part, as follows:

 
3. I am a Special Agent with the FBI and have been
in that position since 2009. While with the FBI, I have
participated in investigations involving the distribution of
narcotics.

4, T am familiar with the facts and circumstances
set forth below from my participation in the investigation of
this case, including my participation in interviews and my
review of documents and records. Because this Complaint is
being submitted for the limited purpose of establishing probable
cause, it does not include all the facts that I have learned
during the course of my investigation. Where the contents of
documents and the actions, statements, and conversations of
others are reported herein, they are reported in substance and
in part, except where otherwise indicated.

5. In or about 2015, I learned about a confidential
informant (*CI-1") working with local law enforcement.!

6. On ten occasions, CI-1 made controlled purchases
of cocaine from ANTHONY DELVECCHIO, the defendant. I
participated in many of these controlled purchases; for those in
which I did not participate, I have spoken with law enfiokcement
agents who did participate. On each occasion, CI=1 contacted
numbers he knew belonged to DELVECCHIO to set up narcotics
transactions in and around Westchester County; these contacts
were later verified through toll records. On each occasion, CI-
1 met with law enforcement agents. Law enforcement checked CI-1
for any contraband; after confirming he did not have any, law
enforcement provided CI-1 with prerecorded buy money. Each
time, CI-1 proceeded to the prearranged meeting location, in
various locations in Westchester County. Law enforcement
performed surveillance as CI-1 performed the controlled :
purchases; on each occasion, law enforcement officers saw an
individual whose appearance matched that of DELVECCHIO,
according to a mugshot photo from prior arrests, as he met with
CI-1, CTI-1 then returned to a location to meet with law.
enforcement and handed what he said he had purchased from
DELVECCHIO; he was also searched for remaining contraband and
none was found. .

 

1 ¢I-1 began cooperating with law enforcement in June 2015 after
members of the Yonkers Police Department pulled him over in his
car in possession of cocaine. Instead of booking him, he began
working with law enforcement in the hopes of securing more
lenient treatment. He was ultimately not arrested or formally
charged.

 
a. On at least one occasion, CI-1 recorded the
controlled purchase, and I have reviewed a report, written by a
Yonkers Police Department detective (“Detective-1"), describing
that purchase. Specifically, on or about April 14, 2016,
Detective-1 and another detective with the Yonkers Police
Department met with CI-1, who had already contacted DELVECCHIO
to arrange a purchase of narcotics in Yonkers; the contact was
later verified by toll records. The detectives searched CI-i
and his vehicle for contraband; none was found. One of the
detectives provided CI-1 with $120 in prerecorded buy money, and
provided him with an audio recorder. CI-1 drove to the
predetermined meet spot, followed by the detectives. The
detectives observed a car believed to be driven by DELVECCHIO
park next to CI-1's vehicle, and saw a man whose appearance
matched that of a mugshot of DELVECCHIO motion for CI-1 to enter
his car. CI-1 exited his vehicle and entered the front
passenger seat of DELVECCHIO’s car; CI-1 exited about 45 seconds
later and reentered his car. CI-1 then drove away to a pre-
arranged meeting spot, where he handed the detectives a
substance he said he bought from DELVECCHIO. The detectives
checked CI-1 for the presence of other contraband, and found
none. The substance CI-1 handed over later tested positive for
approximately 2 grams of powder cocaine.

b. CI-1 made controlled purchases on or about
June 6, 2015, June 12, 2015, June 19, 2015, June 26, 2015,
August 13, 2015, August 21, 2015, September 24, 2015, October
27, 2015, February 25, 2016, and April 14, 2016. In total, CI-t
purchased 16 grams of powder cocaine for $960 in pre-recorded
buy money.

 
WHEREFORE, deponent respectfully requests that a warrant be
issued’ for the arrest of ANTHONY DELVECCHIO, the defendant, and

that he be arrested and imprisoned or bailed, as the case may
be.

kalkiuns
KAREN ALTIERT
Special Agent
Federal Bureau of Investigation

Sworn to before me this
W day of JANUARY, 2019

fe

faelE PAUL E. DAVISON
UNITED STATES MAGISTRATE JUDGE
SOUTHERN DISTRICT OF NEW YORK

   
   
 

 
